ST. PAUL, J.
The sole issue involved in this case is the constitutionality vel non of section 5 of Act 9 of 1917, which declares in effect that the rolling stock belonging to nonresidents and operated over the railroads of this state shall be assessed and taxed for all purposes, state and local, at the domicile declared by such nonresident; otherwise at the state capital.
It is not contested that such rolling stock may be so taxed for state purposes, and that the method prescribed by the statute and adopted by the assessing authorities for ascertaining the proportion of such rolling stock within the state and subject to state taxation is valid, to wit, by taking that pro- { portion of the total value of all the rolling stock owned by such nonresident, which the car mileage within the state bears to the total car mileage both within and withoutj the state. Being the method approved by the Supreme Court of the United States in Pullman Palace Car Co. v. Pennsylvania, 141 U. S. 18, 11 Sup. Ct. 876, 35 L. Ed. 613.
Since the state can lay a tax for state purposes on that proportion of defendant’s rolling stock, it is manifest that such proportion of the rolling stock must be held to be permanently within the state and subject to the jurisdiction thereof; otherwise it could lay no tax whatever upon it. And the question here presented is whether or not the Legislature of a state can fix for purposes of taxation the situs of movable property within its jurisdiction.
 It was formerly the universal rule, and is even now the rule in the absence of statutes to the contrary, that personal property has its situs at the domicile of the owner. 37 Cyc. 947; 37 Cyc. 952; 26 R. C. L. 280. And an examination of the adjudged cases will show that the contention ever was that no legislative power was competent to change that rule, .even as to movable property, permanently within its jurisdiction.
*849We will cite only one, wherein the contention made was the opposite of that made herein, to wit, where it was contended that the Legislature of Illinois could not distribute the assessment of the rolling stock of railroad corporations among the several counties and cities in proportion to track-age ; and wherein the Supreme Court of the United States held that, in fixing the situs for taxation of personal property within its jurisdiction the Legislature of a state “simply exercised an ordinary function of legislation.” i
Thus in State Railroad Tax Cases, 92 U. S. 575, 23 L. Ed. 663, that court said:
“This objection is based on the general rule of law that personal property, as to its situs, follows the domicile of its owner. * * * But, after all, the rule is merely the law of'the state which recognizes it. * * * Like all other laws of a state, it is, therefore, subject to legislative repeal, modification, or limitation; and when the Legislature of Illinois declared that it should not prevail in assessing personal property of railroad companies for taxation, it simply exercised an ordinary function of legislation.”
This much is therefore certain that the rule “mobilia sequuntur personam” prevails in the absence of legislative provision to the contrary; and that rule was long thought to be so sacrosanct, that it required a long line of jurisprudence to establish that it was but a mere rule of law and not a fundamental principle of government, and hence was subject to change by the Legislature the same as any other law. On the other hand it is equally true that the rule does prevail in the absence of statutory provisions to the contrary. See Board of Supervisors v. Newport News, 106 Va. 764, 56 S. E. 801, and the note thereon in 10 Ann. Cas. 354, 355.
If then the rule “mobilia sequuntur personam” prevails in the absence of statute, it is clear that a statute which sanctions that rule cannot in that respect be unconstitutional; for the simple reason that to expunge the statute would still leave the rule intact. See Consolidated Film & Supply Co. v. Board of Assessors, 11 Orleans App. 172.
The contention that the village of Mooringsport cannot tax these ears because they are not within its jurisdiction, is simply begging the question.1 The cars are eoncededly within the jurisdiction of the state; and. the state, having them within its jurisdiction, has in turn placed them (by this statute) within the jurisdiction of the village. Manifestly then they are not within the jurisdiction of any other town or village or parish and cannot be taxed elsewhere than in the parish of Caddo and the village' of Mooringsport, where defendant has de-\ dared its domicile.
The case of Constantin Refining Co. v. Day, 147 La. 623, 85 South. 613, holds views contrary to those above stated. But -we think we erred in that case, and it is now overruled.
Decree.
The judgment appealed from is therefore reversed, and it is now ordered that plaintiff’s demand be rejected at its costs in both courts.